DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office Action is responsive to the amendment filed 06/17/2022. Claims 1-2 are amended and currently pending. 
Response to Arguments
Applicant's arguments, see pg. 4, filed 06/17/2022, with respect to the claim interpretation have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would “easily understand that ‘M’ represents ‘Meniscus’”. However, it is the Office’s position that that one of ordinary skill in the art would not readily recognize the letter ‘M’ as representing ‘Meniscus’ based on Applicant’s disclosure. The use of the letter ‘M’ is not enough disclosure to support the cartilage plate being a meniscus.
Applicant’s arguments, see pg. 4, filed 06/17/2022, with respect to the rejections of claim 2 under 35 U.S.C. 112(b) and claim 1 under 35 U.S.C. 101 have been fully considered and are persuasive. Therefore, there rejections have been withdrawn. 
Applicant’s arguments with respect to the rejection claim 1 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/17/2022 regarding the rejection of claim 2 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues (see pg. 8) that Johnson (US 20200345344) is silent on a surgical method that does not require a knot that does not require knot and fails to teach “barbs formed on the outer surface of the suture body by partially cutting the suture body are fixed to the cartilage without a knot of the suture body”, “inserting a suture body into a cartilage through needles formed as part of the suture body at both ends of the suture body” and “exposing the needles while keeping the central portion supported in the cartilage after the needles pass through the cartilage”.
The Office agrees that Johnson is silent on a surgical method that does not require a knot. The Office also agrees that Johnson fails to expressly teach “barbs formed on the outer surface of the suture body by partially cutting the suture body are fixed to the cartilage without a knot of the suture body”, “inserting a suture body into a cartilage through needles formed as part of the suture body at both ends of the suture body”. However, the Office disagrees that Johnson fails to teach “exposing the needles while keeping the central portion supported in the cartilage after the needles pass through the cartilage”. It is the Office’s position that Johnson discloses that each needle (68, 72, see Fig. 10) is exposed to the outside of the human body after the needles are pass through the cartilage since the needles are attached to each end of the suture (64) and each end of the suture is tensioned by the surgeon (see [0062]). Since the surgeon is outside of the patient’s body, the needles, which are attached to the ends of the suture would have to be outside of the patient body in order for the surgeon to be able to tension both ends of the suture as disclosed by Johnson. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 13, should read “...which are  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a needle (200) formed, as a part of the suture body (100)” in line 3 and claim 2 recites the limitation “a needle (200) formed, as a part of the suture body (100)” in line 4. The Specification, as originally filed, describes the needle as being “formed at one end or at each of both ends [of the suture body]” (see [11]). However, a suture formed at an end of the suture body does not necessarily mean that the needle is a part of the suture body as claimed. Needles formed at both ends of the suture could simply be disposed at the ends of the suture body. Further, the figures (see Fig. 1), do not further serve to clarify that the needles are a part of the suture body. They simply show the needles (200) disposed at both ends of the suture body (100). Therefore “a needle (200) formed, as a part of the suture body (100)” is considered new matter. Appropriate action is required.
Claim 1 recites the limitation “wherein the cartilage is a meniscus” in line 4 and claim 2 recites the limitation “wherein the cartilage is a meniscus” in line 5. This limitation is not supported by the originally filed application. The specification, as originally filed, describes the suture as being inserted into a “cartilage plate” (see [11]). Cartilage plate, which does not appear to have an accepted meaning in the art, has been interpreted as cartilage. While the specification and figures provide support for the “cartilage plate” being cartilage, they do not provide support for the cartilage being a meniscus specifically since no other disclosure has been made that would be specific to the meniscus. The cartilage plate is simply described as “existing in the human body” (see [25]), which is true of any cartilage. The figures (see Fig. 3-4) simply show the cartilage plate (M), a subcutaneous layer (SQ), skin (S), and a damaged part (I) (see specification [25]-[28]). Based on this disclosure, the cartilage plate (M) could refer to any cartilage in the body including, for example, the labrum in the shoulder. The specification and figures do not further serve to clarify that the suture is used for the knee or meniscal repairs. Therefore, “wherein the cartilage is a meniscus” is considered new matter. Appropriate action is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the barbs (300)" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the barbs (300)” has been interpreted as “barbs (300)”. 
In claim 2, recitation of “needles (200) formed as a part of the suture body (100)” in line 4 and “removing the needles (200), which is part of the suture body (100), from the suture body (100)” in line 13 renders the scope of the claim unclear since it is unclear how the needle are both formed as part of the suture body and also removable from the suture body. For examination purposes, this limitation has been interpreted as the needles are formed at each end of the suture body and removed from the suture body based on the specification (see [11] and [35]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 20130238021).
Regarding claim 1, Gross discloses a bidirectional barbed suture (100, see Fig. 1A-1B) comprising: a suture body (120) having a predetermined length, formed in a cylindrical shape, and having a needle (110,112) formed, as a part of the suture body (the needle 110 can be permanently swaged to the suture or the suture itself may have rigid and sharp ends for penetrating tissue, see [0085] and [0099]), at one end or at each of both ends (the needles 110, 112 are at both ends of the suture 120, see Fig. 1A); and a plurality of barbs (130) formed on an outer surface of the suture body (see Fig. 1B) by partially cutting the suture body (see [0110]), along a longitudinal direction of the suture body (see Fig. 1C), disposed symmetrically about a central portion of the suture body (each region 142, 146 containing barbs 130 are disposed symmetrically about the center portion 144 of the suture body 120, see Fig. 1A), protruding outwardly from the suture body (see Fig. 1A), and configured to be inserted into the cartilage to fix the suture body to the cartilage (the suture body would be capable of being inserted and fixed to cartilage since the barbs are for retaining the suture within tissue, see [0085]), wherein the suture has a first length from a front end to a rear end of the suture body (the combined length of sections 142, 144, and 146, see Fig. 1A), a third length of the central portion (the central portion 144 has a length, see Fig. 1A), a second length of the needle (the needles 110 and 112 have a length, see Fig. 1A), and wherein the plurality of barbs are formed to have an angle (alpha, see Fig. 1D) with respect to a center point formed on a cross-section of the suture body, a distance between the barbs (P, see Fig. 1C) adjacent in the longitudinal direction of the suture body, and a protrusion height (EH, see Fig. 1C).
Gross is silent about inserting the suture in cartilage, wherein the cartilage is a meniscus. However, the language “to be inserted into a cartilage, wherein the cartilage is a meniscus” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gross meets the structural limitations of the claim, and is capable of being inserted into cartilage since it is a surgical suture and would therefore be appropriately sized for insertion in various parts of the body, including a meniscus.
Gross does not expressly disclose the first length from the front end to the rear end of the suture body is about 300 to 950 mm, the third length of the central portion is about 2 to 40 mm. However, Gross discloses (see [0107]) that the length of each region of the suture “may be varied and selected depending upon the application for which the suture is intended to be used”. As such the length of the length from the front end to the rear end of the suture and the length of the central portion are disclosed as result effective variables in that changing the length of the suture portions would make the suture more suitable for use in particular applications. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Gross by making the first length from the front end to the rear end of the suture body about 300 to 950 mm and the third length of the central portion about 2 to 40 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Gross does not expressly disclose a second length of the needle is about 200 to 400 mm. However, Gross discloses (see [0108]) that the configuration of each needle can be varied based on the application. As such the configuration of the needle, which is understood to include characteristics like shape and dimension, including length, is disclosed as a result effective variable in that changing the configuration of the needle would make it more suitable for use in particular applications. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Gross by a second length of the needle about 200 to 400 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Gross does not expressly disclose wherein the plurality of barbs are formed to have a right angle with respect to a center point formed on a cross-section of the suture body, a distance between the barbs adjacent in the longitudinal direction of the suture body is 1.0 to 3.0 mm, and a protrusion height of the barbs is 0.2 to 0.6 mm. However, Gross discloses (see [0112]) that the geometry and spatial arrangement of the barbs may be varied “to enhance engagement of tissue”. As such the geometry and orientation of the barbs are disclosed as result effective variables in that varying the geometry and spatial arrangement of the bars (which is understood to include the cut angle, protrusion height, and distance between adjacent barbs) affects the amount of tissue engagement by the barbs. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Gross by causing the plurality of barbs to be formed at a right angle with respect to a center point of the suture body, a distance between the barbs adjacent in the longitudinal direction of the suture body to be 1.0 to 3.0 mm, and a protrusion height of the barbs to be 0.2 to 0.6 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20200345344), in view of Gross.
Regarding claim 2, Johnson discloses a treatment method (a method of repairing damaged tissue, see Abstract and Fig. 10-16) using a barbed suture (suture 64 may be barbed, see paragraph [0058]), the method comprising: inserting a suture body into a cartilage in a damaged area through any one of needles at both ends of the suture body  wherein the cartilage is a meniscus (Fig. 13 shows a needle 68 of suture 64 being inserted into meniscus 78, which is cartilage tissue); exposing the needles to an outside of a human body while keeping the central portion supported in the cartilage after the needles pass through the cartilage using an endoscope (Fig. 16 shows the central portion of the suture supported within the meniscus after the needles have passed through using the arthroscopic device 10); and pulling a pair of portions of the suture body exposed to the outside of the human body and thereby suturing the damaged area once both needles are passed through, the surgeon tensions both ends of the suture to close the tear 76, see paragraph [0062]). Johnson fails to expressly the teach that the barbed suture is specifically a bidirectional barbed suture, with needles formed as part of the suture body, wherein barbs formed on the outer surface of the suture body by partially cutting the suture body are fixed to the cartilage, and removing the needles from the suture body.
Gross, in the same field of art, discloses a bidirectional barbed suture (100, see Fig. 1A-1B), with barbs (130) formed on the outer surface of the suture body (120) by partially cutting the suture body (see [0110]), needles (110, 112) formed as a part of the suture body a both ends of the suture body and removing the needles from the suture body (which has been interpreted as the needles are formed at each end of the suture body based and removed from the suture body on the specification see [11] and [35])  (the needles 110, 112 are formed at both ends of the suture body 120, see Fig. 1A, and are removed from the suture body using a sharp tug, see [0099]).
The substitution of one known element (bidirectional barbed suture as shown in Gross) for another (suture as shown in Johnson) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the suture in Gross would have yielded predictable results, namely, suturing tissue. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Regarding the limitation “fixed to the cartilage without a knot”, it is understood that this is an inherent property of bidirectional barbed sutures which allow the suture to pass through tissue in one direction while opposing movement in the opposite direction, thus allowing the suture to be retained or fixed within tissue without the need for a knot or anchor (see Gross [0085]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sander et al. (US 20060161160) discloses a method of repairing a meniscus using a bidirectional barbed suture (10) (see Fig. 1-4 and Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771